DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 07/28/2021 and 02/14/2022 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-12 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Publication No. 20090297245 to Godden et al. (hereinafter “Godden”).
With respect to claim 1, Godden discloses a printing apparatus for performing printing to a print medium elongated (34 FIG. 1), the printing apparatus comprising: a printing unit configured to cause inks to adhere to a printing face of the print medium to be transported (34 WP FF FIG. 1), and a drying mechanism configured to dry the inks by heating the print medium unloaded from the printing unit (24 WP), the drying mechanism including: at least a first turning roller (62), a second turning roller (64), a third turning roller (66), and a fourth turning roller (68) each configured to contact a rear face of the print medium unloaded from the printing unit with no inks adhering thereto to turn a transportation direction of the print medium (FIG. 1 [0014]); a printing face contact roller located downstream of the fourth turning roller in the transportation direction and configured to contact the printing face of the print medium to turn the transportation direction of the print medium (70); and at least a first heating unit (56), a second heating unit (56), and a third heating unit (56) each configured to heat the print medium guided by the first to fourth turning rollers and the printing face contact roller (WP FIG. 1); wherein the first turning roller turns a direction of the print medium, unloaded from the printing unit, vertically downward or diagonally downward such that the printing face of the print medium is directed upward, the second turning roller turns a direction of the print medium, whose direction is turned by the first turning roller, such that the printing face is directed downward, the third turning roller turns a direction of the print medium, whose direction is turned by the second turning roller, vertically upward or diagonally upward such that the printing face of the print medium is directed upward, the fourth turning roller turns a direction of the print medium, whose direction is turned by the third turning roller, horizontally such that the printing face is directed upward or diagonally downward such that the printing face is directed upward (FIG. 1), the first heating unit is located so as to face the printing face of the print medium and heats the print medium in a non-contact manner between the first turning roller and the second turning roller, the print medium is transported without being heated between the second turning roller and the third turning roller, the second heating unit is located so as to face the printing face of the print medium and heats the print medium in a non-contact manner between the third turning roller and the fourth turning roller, the third heating unit is located so as to face the printing face of the print medium, and heats the print medium in a non-contact manner between the fourth turning roller and the printing face contact roller, and the printing face contact roller firstly contacts the printing face of the print medium after the inks adhere, and guides the print medium to an outlet of the drying mechanism by folding the print medium with the inks being dried (56 FIG. 1 [0017]-[0018] disclose using fans and blowers to direct air.).
With respect to claim 2, Godden discloses wherein the fourth turning roller turns a direction of the print medium, whose direction is turned by the third turning roller, diagonally downward such that the printing face is directed upward (FIG. 1).
With respect to claim 3, Godden discloses wherein the first turning roller turns a direction of the print medium, unloaded from the printing unit, vertically downward, and the third turning roller turns a direction of the print medium, whose direction is turned by the second turning roller, vertically upward (FIG. 1).
With respect to claim 4, Godden discloses wherein the first turning roller turns a direction of the print medium, unloaded from the printing unit, vertically downward, and the third turning roller turns a direction of the print medium, whose direction is turned by the second turning roller, vertically upward (FIG. 1).
With respect to claim 5, Godden discloses wherein the first to third heating units each include a heater configured to emit electromagnetic waves to the printing face of the print medium (FIG. 1 [0017]-[0018]).
With respect to claim 6, Godden discloses wherein the heater is a carbon heater (FIG. 1 [0017]-[0018]).
With respect to claim 7, Godden discloses further comprising: a first reflector that is located across the print medium transported between the first turning roller and the second turning roller and opposite to the first heating unit; a second reflector that is located across the print medium transported between the third turning roller and the fourth turning roller and opposite to the second heating unit; and a third reflector that is located across the print medium transported between the fourth turning roller and the printing face contact roller and opposite to the third heating unit (FIG. 1 - FIG. 5).
With respect to claim 8, Godden discloses wherein the first to third heating units each further include a gas-blowing unit configured to blow out gas heated with the heater to the printing face(FIG. 1 - FIG. 5 [0017]-[0018]).
With respect to claim 9, Godden discloses wherein the drying mechanism further includes a maintenance space for maintenance that is enclosed with a part of the print medium transported from the second turning roller to the printing face contact roller (FIG. 1 - FIG. 5).
With respect to claim 10, Godden discloses wherein the drying mechanism including: a guide roller located downstream of the printing unit and upstream of the first turning roller and configured to guide the print medium while contacting the rear face of the print medium; and a fourth heating unit configured to heat the print medium guided by at least the guide roller; wherein the guide roller turns a direction of the print medium, unloaded from the printing unit, diagonally downward such that the printing face of the print medium is directed upward, the first turning roller turns a direction of the print medium whose direction is turned by the guide roller, and the fourth heating unit is located so as to face the printing face of the print medium, and heats the print medium in a non-contact manner between the guide roller and the first turning roller (FIG. 1 - FIG. 5).
With respect to claim 11, Godden discloses further comprising: a plurality of downstream guide rollers located downstream of the printing face contact roller, wherein the downstream guide rollers guide the print medium, folded by the printing face contact roller, to the outlet of the drying mechanism while passing the print medium through a gap formed by a part of the print medium transported between the guide roller and the first turning roller and a part of the print medium transported between the fourth turning roller and the printing face contact roller (FIG. 1 - FIG. 5).
With respect to claim 12, Godden discloses a printing apparatus for performing printing to a print medium elongated, the printing apparatus comprising: a printing unit configured to cause inks to adhere to a printing face of the print medium to be transported, and a drying mechanism configured to dry the inks by heating the print medium unloaded from the printing unit, the drying mechanism including: at least a first turning roller, a second turning roller, a third turning roller, a fourth turning roller, and a fifth turning roller each configured to contact a rear face of the print medium unloaded from the printing unit with no inks adhering thereto to turn a transportation direction of the print medium; a printing face contact roller located downstream of the fifth turning roller in the transportation direction and configured to contact the printing face of the print medium to turn the transportation direction of the print medium; and at least a first heating unit, a second heating unit, and a third heating unit each configured to heat the print medium guided by the first to fifth turning rollers and the printing face contact roller; wherein the first turning roller turns a direction of the print medium, unloaded from the printing unit, vertically downward, the second turning roller turns a direction of the print medium, whose direction is turned by the first turning roller, such that the printing face is directed downward, the third turning roller turns a direction of the print medium, whose direction is turned by the second turning roller, vertically upward, the fourth turning roller turns a direction of the print medium, whose direction is turned by the third turning roller, such that the printing face is directed upward, the fifth turning roller turns a direction of the print medium, whose direction is turned by the fourth turning roller, vertically downward, the first heating unit is located so as to face the printing face of the print medium and heats the print medium in a non-contact manner between the first turning roller and the second turning roller, the print medium is transported without being heated between the second turning roller and the third turning roller, the second heating unit is located so as to face the printing face of the print medium and heats the print medium in a non-contact manner between the third turning roller and the fourth turning roller, the third heating unit is located so as to face the printing face of the print medium and heats the print medium in a non-contact manner between the fifth turning roller and the printing face contact roller, and the printing face contact roller firstly contacts the printing face of the print medium after the inks adhere, and guides the print medium to an outlet of the drying mechanism by folding the print medium with the inks being dried (FIG. 1 - FIG. 5 Also see the rejection of claim 1 above.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853